Citation Nr: 0827683	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  06-28 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a right leg 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.



ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1983 to 
August 2004.  The veteran had 8 months of prior inactive duty 
for training.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board notes that a rating decision dated May 2008 granted 
the issue of entitlement to service connection for a back 
condition.  Therefore the issue is no longer before the 
Board.


FINDINGS OF FACT

1.  The veteran had a history of a fracture to the right 
tibia prior to induction into service.  This was noted on a 
commissioning examination in September 1981 and examination 
in March 1983.  In March 1983 it was described as well 
healed.  The veteran's residuals of a fracture to the right 
tibia did not permanently increase in severity during his 
active service.

2.  The veteran does not have a hearing loss disability for 
VA purposes. 


CONCLUSIONS OF LAW

1.  Residuals of a fracture to the right tibia (right leg 
disorder) pre-existed entry into service and were not 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2007).

2.  Bilateral hearing loss was not incurred during active 
service, and a sensorineural hearing may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in November 2004 and June 2006 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part the VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.


I.  The claim for service connection for a right leg injury

The veteran contends that he has a right leg disorder 
resulting from a 1981 fracture of the right tibia that was 
aggravated by his active service.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

If a condition is noted at the time of the veteran's 
examination and acceptance into service, the presumption of 
soundness will not apply and inquiry must be had into the 
issue of whether the presumption of aggravation applies; 
(i.e., whether the disorder may be presumed to have underwent 
an increase or worsening during service).  38 U.S.C.A. 
§ 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where pre-service disability underwent an increase in 
severity during wartime service.  This includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).

Service medical records revealed that the veteran broke his 
right tibia during a car accident in July 1981.  A September 
1981 pilot training ROTC examination noted that the veteran 
was presently in a cast due to his July 1981 fracture of the 
tibia, and deferred determination of whether the veteran was 
qualified for active duty.   A November 1982 examination 
indicated that he veteran was medically qualified for flying 
class I.  A March 1983 examination noted a fractured right 
tibia in July 1981 that was well healed.  An October 1986 
examination noted a fractured right tibia that was well 
healed with no sequalae.  Numerous subsequent examinations 
noted normal lower extremities.  Numerous subsequent 
treatment records are silent as to any complaints of or 
treatment any right leg pain or injury during the veterans 
long military service.  A June 2004 medical assessment noted 
that the veteran did not have any acute complaints and that 
he was medically cleared for flying.

In July 2006 the veteran was afforded a VA examination of his 
right leg.  The examiner noted a complaint of right leg pain 
with an onset in 1982, which the veteran attributed to his 
1981 accident.  X-rays of the tibia and fibula revealed an 
old fracture of the distal right tibia with minimal 
deformity.  The examiner provided a diagnosis of right leg 
pain due to an old fracture of the right tibia with no 
significant effects on general occupation.  The examiner 
opined that it was less likely than not that the veteran's 
right leg condition was permanently aggravated by his 
military service.  The examiner's rationale was that the 
veteran had a long period service without problems with the 
leg.  No other right leg pathology was identified.

As the veteran's fracture to the right tibia was noted on his 
examination upon entrance into service in September 1981, as 
well as on subsequent examinations in March 1983 and October 
1986, the veteran's fracture is considered a pre-existing 
injury.  

Upon close review of the service medical records and the July 
2006 VA examination, the Board notes that the evidence is 
insufficient to support a finding of aggravation of the 
veteran's preexisting fracture of the right tibia.  The 
veteran's service medical records clearly show that the 
veteran fractured the right tibia prior to his entrance into 
active service.  Further, there is no objective medical 
evidence indicating that the veteran's right leg injury 
residuals increased in severity during service - nearly 20 
years of service medical records are silent as to any 
complaints or diagnosis of any right leg disorder.  

Additionally, the July 2006 VA examiner provided a diagnosis 
of right leg pain due to an old fracture of the tibia.  The 
examiner also opined that the veteran's right leg condition 
was not permanently aggravated by his military service, 
specifically because that veteran had a long period service 
without problems with the leg.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
the record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b).

As there is no evidence showing that the veteran's residuals 
of an old tibia fracture to the right leg were permanently 
aggravated during his active service, the Board must find 
that the preponderance of the evidence is against entitlement 
to service connection for a right leg disorder.  As there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the appellant's claims that would 
give rise to a reasonable doubt in favor of the appellant, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5170(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


II.  The claim for service connection for bilateral hearing 
loss

The veteran contends that he has bilateral hearing loss 
related to his noise exposure during active service.

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when the speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2007).

Sensorineural hearing loss is presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from active duty.  38 U.S.C.A §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Review of the service medical records does not reveal any 
hearing disability.  The veteran had numerous audiological 
examinations over the course of his long active service.  The 
veteran did consistently report exposure to loud noises on 
routine audiological examinations, but also consistently 
reported using proper protective gear, including ear plugs.  
Both the veteran's September 1981 entrance examination as 
well as a December 2003 audiological examination showed 
normal hearing.  While there were some occasional 
fluctuations over the period of the veteran's active service, 
the veteran's numerous audiological examinations consistently 
showed normal hearing and normal ears.  Moreover, the Board 
notes that the veteran, a pilot, was consistently qualified 
to fly.

The veteran was afforded a VA audiological examination in 
July 2006.  The examiner noted that the veteran served as a 
pilot flying T-37, F-4, and F-15E aircraft during service and 
was also exposed to flight line noise.  The veteran reported 
flying about three days a week and using hearing protection.  
He also denied occupational or recreational noise exposure.  
Audiological examination revealed thresholds of 20, 15, 15, 
30, and 15 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, in the right ear, and thresholds of 5, 10, 15, 
20, and 10 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, in the left ear.  Speech discrimination scores 
were 100 percent in the right ear and 98 percent in the left 
ear.   The examiner opined that the veteran's right ear 
hearing loss was not disabling and that the veteran's left 
ear was clinically normal.  

While the veteran complained of hearing loss, there is no 
competent medical evidence showing the veteran has a current 
disability of hearing loss in either ear for VA purposes.  
The veteran's audiological examinations do not reveal 
impaired hearing for VA purposes of finding a current 
disability.  The veteran's audiological examinations did not 
show thresholds of 40 decibels or greater at 500, 1000, 2000, 
3000, or 4000 Hertz, bilaterally; nor did any of the 
examinations show auditory of thresholds 26 decibels or 
greater for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz; nor did the examinations show when 
the speech recognition scores using the Maryland CNC Test of 
less than 94 percent.  See 38 C.F.R. § 3.385 (2006).  
Therefore the evidence does not show that the veteran 
currently has hearing disability in the right or left ears.  
In absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

As there is no evidence showing that the veteran incurred 
hearing loss during his active service, the Board must find 
that the preponderance of the evidence is against entitlement 
to service connection for hearing loss.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claims that would 
give rise to a reasonable doubt in favor of the appellant, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5170(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Service connection for a right leg condition is denied.

Service connection for bilateral hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


